Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use recited on lines 6-7 of claim 1;
The one or more wheels being part of a wheeled cart configured to support the base recited in claim 13;
The one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use recited on lines 6-7 of claim 15;
The loop and the handle recited on lines 10-11 of claim 15.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to lines 5-6 of claim 4, the limitation of “the handle of the cover being positioned at an end of the pivot lever” lacks basis in the original disclosure and is considered new matter. It is noted that paragraph 38 of the instant specification and original claim 20 of Parent U.S. patent application 14/684,071 provides basis for the cover assembly including a handle positioned with sufficient proximity an end of the pivot lever so that normal positioning of a hand of a user on the handle allows a thumb of the user to be positioned at the end of the pivot lever. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to lines 16-17 of claim 1, it is unclear as to how “a single porous filter bag” and “a purification media” relate to that recited on line 8 of the claim.
	Regarding line 4 of claim 4, it is unclear as to how the function of “vents pressure” is accomplished since no definite structure for performing the function has been recited in the claim.
	Concerning line 5 of claim 4, it is unclear as to how the function of “unlocks” is accomplished since no definite structure for performing the function has been recited in the claim.
	Concerning claim 14, it is unclear as to how the “pressure releasing function” is accomplished since no definite structure for performing the function has been recited in the claim.
With respect to lines 16-17 of claim 15, it is unclear as to how “a single porous filter bag” and “a purification media” relate to the porous filter bag and purification media recited on line 8 of the claim.
On line 2 of claim 10, “the open end” lacks antecedent basis. 
On line 1 of claim 11, “the bottom portion” lacks antecedent basis.
Concerning claim 18, it is unclear as to how the “pressure releasing function” is accomplished since no definite structure for performing the function has been recited in the claim.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Muller et al (US 4,659,460) and Winkhaus (DE 3,207,511).
With respect to claim 1, Lind discloses a water filter system (see FIG. 1) including a tank 7 having an inner surface, a cover assembly 13 removably attachable to and forming a fluid tight connection with the tank when attached to the tank, a base  (e.g., formed by a lower end of the tank including the feet shown in FIG. 1), and a porous filter bag 17 having a purification media 16 disposed therein, the filter bag being positioned in and engaging the inner surface of the tank between the base and the cover assembly (see lines 28-30 of the first column of page 2), the porous filter bag being flexible and sized to maintain the purification media within the filter bag (i) prior to use, and (ii) during use (see lines 12-14 and 28-31 of the first column of page 2), the porous filter bag has a bottom region 19 that is seamless (see lines 16-17 of the first column of page 2 and FIG. 3), the tank 7 defining a single chamber capable of holding a single porous filter bag 17 having purification media disposed therein. Lind fails to specify one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use. Muller et al disclose an analogous water filter system that includes one or more wheels (e.g., associated with the trailer shown in FIG. 2) operably coupled to a base 14 of a tank 4 to allow movement of the water treatment system. Muller et al suggest that the wheels permit movement of the water filter system from one location to another. It would have been obvious to have modified the system of Lind so as to have included one or more wheels coupled to the base as suggested by Muller et al in order to facilitate movement of the water filter system from one location to another. Lind and Muller et al fail to specify the porous bag as being operable to purify water after the purification media has been depleted and reduced in volume by up to 20%. Winkhaus discloses a porous bag 7 (see the Figure and paragraph 35) capable of purifying 
	Regarding claims 2-3, Muller et al discloses a deionizing resin that includes a mixed bed (e.g., the mixed bed ion exchange resin, see lines 15-16 of col. 3). 
	Concerning claim 5, Lind includes a diffuser plate 10a in the tank having an inner area with a plurality of fluid passages (see FIG. 1).
	As to claim 6, Lind includes a mesh covering the plurality of fluid passage openings (e.g., formed by a bottom piece 19 the bag 17).
	Regarding claim 7, Lind discloses the diffuser plate 10a as including an outer area (e.g., the outer peripheral edge) that is sealingly engaged with the inner surface of the tank (see FIG. 1).

	As to claim 9, Lind discloses the porous filter bag 17 as having an outer wall panel 18 that is a cylindrical tube 18 and a bottom panel 19 (see lines 12-17 of the first column of page 2 and FIG. 3).
	Regarding claim 10, Lind discloses the outer wall panel 18 as being secured to the bottom panel 19 by an internal seam that has a closure 20 on the open end of the outer wall panel (see lines 12-21 of the first column of page 2 and FIG. 3).
	Concerning claim 11, Lind discloses the bottom portion as being defined by the bottom panel 19 (see FIG. 3).
	As to claim 12, Lind includes a base (e.g., the bottom of tank including the feet shown in FIG. 1) that is integrally formed with the tank 7.
	Regarding claim 13, Muller et al disclose the one or more wheels as being part of a wheeled cart configured to support the base.
	Regarding claim 14, Lind includes a pressure releasing function capable of releasing pressure from within the tank (e.g., provided by drain valve 12, see FIG. 1 and lines 49-50 of the second column of page 1).
With respect to claim 15, Lind discloses a water filter system (see FIG. 1) including a tank 7 having an inner surface, a cover assembly 13 removably attachable to and forming a fluid tight connection with the tank when attached to the tank, a base  (e.g., formed by a lower end of the tank including the feet shown in FIG. 1), and a porous filter bag 17 having a purification media 16 disposed therein, the filter bag being positioned in and engaging the inner surface of the tank between the base and the cover assembly (see lines 28-30 of the first column of page 2), the porous bag having a handle to assist a user when removing the porous bag from the tank (e.g., the handle being formed by the tied upper end of the sack, see lines 21-27 of the first column of page 2 and FIG. 2), the porous filter bag being flexible and sized to maintain the 
Concerning claim 16, Lind discloses the porous filter bag as having a bottom region 19 that is seamless (see lines 16-17 of the first column of page 2 and FIG. 3).
Regarding claim 17, Lind includes a diffuser plate 10a in the tank having an inner area with a plurality of fluid passages (see FIG. 1), the bottom region 19 being arranged in areas where the porous filter bag engages the diffuser plate (see FIG. 1).
Regarding claim 18, Lind includes a pressure releasing function capable of releasing pressure from within the tank (e.g., provided by drain valve 12, see FIG. 1 and lines 49-50 of the second column of page 1).
Regarding claim 19, Muller et al discloses a deionizing resin (e.g., in the form of a mixed bed ion exchange resin, see lines 15-16 of col. 3). 
Regarding claim 20, Lind includes a diffuser plate 10a in the tank having an inner area with a plurality of fluid passages (see FIG. 1).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,414,671 in view of Muller et al (US 4,659,460) and Lind (US 2,087,157). 
With respect to instant claim 1, claims 1 and 4 of the ‘671 patent disclose all of the details of instant claim 1 with the exception of one or more wheels operably coupled to the base and the porous filter bag having a bottom region that is seamless. Muller et al disclose an analogous water filter system that includes one or more wheels (e.g., associated with the trailer shown in FIG. 2) operably coupled to a base 14 of a tank 4 to allow movement of the water 
Regarding instant claim 2, claim 2 of the patent recites a deionizing resin.
Concerning instant claim 3, Muller et al discloses a mixed bed (see lines 15-16 of col. 3).
As to instant claim 5, claim 8 of the ‘671 patent recites a diffuser plate having an inner area with a plurality of fluid passage openings. 
Concerning instant claim 6, claim 9 of the ‘671 patent recites a mesh covering the plurality of fluid passage openings.
Regarding instant claim 7, claim 10 of the ‘671 patent recites the diffuser plate as having an outer area sealingly engaged with the inner surface of the tank.
As to instant claim 8, claim 11 of the ‘671 patent recites the diffuser plate as being secured in the tank or movable within the tank.
As to instant claim 9, Lind discloses the porous filter bag 17 as having an outer wall panel 18 that is a cylindrical tube 18 and a bottom panel 19 (see lines 12-17 of the first column of page 2 and FIG. 3).

	Concerning instant claim 11, Lind discloses the bottom portion as being defined by the bottom panel 19 (see FIG. 3).
	As to instant claim 12, Lind includes a base (e.g., the bottom of tank including the feet shown in FIG. 1) that is integrally formed with the tank 7.
	Regarding instant claim 13, Muller et al disclose the one or more wheels as being part of a wheeled cart configured to support the base.
	Regarding instant claim 14, claim 6 of the ‘671 patent recites a pressure releasing function capable of releasing pressure from within the tank (e.g., pressure release plunger).
With respect to instant claim 15, claims 1 and 4 of the ‘671 patent disclose all of the details of instant claim 1 with the exception of one or more wheels operably coupled to the base and the porous filter bag having handle. Muller et al disclose an analogous water filter system that includes one or more wheels (e.g., associated with the trailer shown in FIG. 2) operably coupled to a base 14 of a tank 4 to allow movement of the water treatment system. Muller et al suggest that the wheels permit movement of the water filter system from one location to another. It would have been obvious to have modified the system of Lind so as to have included one or more wheels coupled to the base as suggested by Muller et al in order to facilitate movement of the water filter system from one location to another. Lind discloses a porous filter bag 17 having a handle to assist a user when removing the porous filter bag from the tank (e.g., the handle being formed by the tied upper end of the sack, see lines 21-27 of the first column of page 2 and FIG. 2).  It would have been obvious to have modified the combination suggested by ‘671 patent and Muller et al so as to have included a porous filter bag having a handle in order to assist a user when removing the porous filter bag from the tank.

As to instant claim 17, claim 8 of the ‘671 patent recites a diffuser plate having an inner area with a plurality of fluid passage openings and Lind includes a diffuser plate 10a in the tank having an inner area with a plurality of fluid passages (see FIG. 1), the bottom region 19 being arranged in areas where the porous filter bag engages the diffuser plate (see FIG. 1).
Regarding instant claim 18, claim 6 of the ‘671 patent recites a pressure releasing function capable of releasing pressure from within the tank (e.g., pressure release plunger).
Regarding instant claim 19, claim 2 of the patent recites a deionizing resin.
As to instant claim 20, claim 8 of the ‘671 patent recites a diffuser plate having an inner area with a plurality of fluid passage openings. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickerson (US 4,049,548) discloses a mobile demineralizer including cylinders containing a mixed bed of strong acid cation demineralizing resin and strong base anion demineralizing resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773